Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 10/30/2020.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2022/0066620) in view of Forbes et al. (US 2020/0151065 A1).

As to INDEPENDENT claim 7, Anderson discloses a computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a process comprising: establishing at least two virtual areas, each corresponding to a real-world area ([0062], [0088]; a desk virtual area and a room-scale virtual area are established, wherein each area represents their perspective real-world environments); and 
providing an artificial reality environment in relation to the at least two virtual areas by: 
identifying a … dedicated space on a surface of a real-world desk in one of the real-world areas, in one of the at least two virtual areas, corresponding to the real-world area that includes the real-world desk (fig.6, [0062]; a real-world desk is aligned with a VR desk).  Anderson does not expressly disclose identifying a height of a dedicated space…; setting a height of a virtual desk, based on the identified height of the dedicated space.
In the same field of endeavor, Forbes discloses identifying a height of a dedicated space…; setting a height of a virtual desk, based on the identified height of the dedicated space (fig.4B; the dimensions of the real-world objects are determined).
It would have been obvious to one of ordinary skill in the art, having the teaching of Anderson and Forbes before him prior to the effective filling date, to modify the VR state transitional interface taught by Anderson to include a real-world object analysis interface taught by Forbes with the motivation being to enhance the accuracy of the extended-reality environment (Forbes, [0003]).
	
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson-Forbes in view of Rouvinez et al. (US 2017/0262045 A1).

As to claim 10, the prior art as combined discloses interfacing with a real-world keyboard that is at least partially in the dedicated space (Anderson, fig.6, [0062]; the real-world keyboard can be interfaced virtually on a virtual workspace).  the prior art as combined does not expressly disclose causing the real-world keyboard to display a pattern of lights; and tracking the real-world keyboard based on recognizing the pattern of lights.
In the same field of endeavor, Rouvinez discloses causing the real-world keyboard to display a pattern of lights; and tracking the real-world keyboard based on recognizing the pattern of lights ([0193], [0195]; real-world keyboard can flash lights to indicate availability).
It would have been obvious to one of ordinary skill in the art, having the teaching of Anderson-Forbes and Rouvinez before him prior to the effective filling date, to modify the VR state transitional interface taught by Anderson-Forbes to include transition between realities taught by Rouvinez with the motivation being to allow real-world objects to communicate and transition with augmented environments.

Allowable Subject Matter
Claims 1-6 and 12-20 are allowed.
Claims 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2016/0314624 A1) discloses systems and methods for transition between augmented reality and virtual reality.
Clement et al. (US 2016/0313790 A1) discloses virtual/augmented reality transition system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173